The opinion of the court was delivered by
Redfield, Ch. J.
It seems to us the defendant must he regarded as acquiescing in the plaintiff’s claim to he paid for the time he was travelling to and from his work, by making no objection when told that was the plaintiff’s practice, and suffering him to go on and and perform more service with the expectation he should be so paid. The fact, too, that he, by extra effort, performed full days’ work upon those days would seem to entitle him to recover, on that ground. And there is nothing showing that the plaintiff was required to accept what he took in full for his claim, or that his saying there would be no trouble about it, was based upon any supposition, that he was precluded from making any just claim by accepting the money offered, but only that he should sooner lose it than sue, which was undoubtedly a far wiser conclusion than that which induced this suit.
Judgment affirmed.